Citation Nr: 0525991	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-34 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine prior to May 28, 2004.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine from May 28, 2004.

3.  Entitlement to service connection for eye disability, 
including diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1959 to 
November 1979.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2003, a 
statement of the case was issued in November 2003, and a 
substantive appeal was received in November 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The August 2002 rating decision continued a 10 percent rating 
for the veteran's lumbar spine disability.  By a decision in 
August 2004, the RO increased the rating to 40 percent, 
effective from May 28, 2004.  The Board must therefore 
consider whether a rating in excess of 10 percent was 
warranted prior to May 28, 2004, and whether a rating in 
excess of 40 percent is warranted from that date.    
 

FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine with 
degenerative disc disease prior to May 28, 2004, was 
manifested by painful motion and slight limitation of motion.

2.  The veteran's service-connected lumbar spine with 
degenerative disc disease from May 28, 2004, has been 
manifested by severe limitation of motion, including forward 
flexion limited to 0 to 5 degrees, and chronic pain. 

3.  There is no medical diagnosis of current diabetic 
retinopathy. 

4.  Eye disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is eye 
disability otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Prior to May 28, 2004, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected lumbar spine with degenerative 
disc disease had not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5295 
(2002). 

2.  From May 28, 2004, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the 
veteran's service-connected lumbar spine with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5242 
(2004). 

3.  Diabetic retinopathy was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Eye disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2002 
and April 2004 RO letters, the August 2002 rating decision, 
and the November 2003 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the March 2002 and April 2004 letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. pp. 183 
(2002).  

The Board also notes that the March 2002 letter as well as an 
April 2004, letter implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in March 2002, prior to the RO's decision to deny 
the claim in July 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and VA 
examinations.  Since the appellant was afforded a VA 
examination with opinion in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  When 
asked for any additional information on his claims, the 
veteran provided VA Forms 21-4142 (authorizations to release 
medical documents) for older medical records regarding his 
lumbar spine.  The RO did not obtain these records because 
the RO explained that the veteran is already service-
connected for the lumbar spine and is just seeking an 
increase rating.  As will be explained below the present 
level of disability during the period of the claim is what 
the rating is based upon.  In a November 2004 statement the 
veteran claimed that his lumbar spine was getting worse.  The 
RO scheduled the veteran for another examination in May 2005, 
however, the examination was cancelled because the veteran 
was too weak to show.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis
Lumbar Spine

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected lumbar spine with 
degenerative disc disease was previously rated by the RO 
under the old provisions of Diagnostic Code 5295.  Under this 
regulatory provision for lumbosacral strain, a rating of 10 
percent is warranted with characteristic pain on motion.  A 
rating of 20 percent is warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A rating of 40 percent is 
warranted with severe strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   

The VA August 2004 decision granted the veteran an increased 
rating to 40 percent under Diagnostic Code 5242 which calls 
for rating under new general spine criteria.  Under the new 
criteria, a 10 percent rating is warranted with forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating deals exclusively with the cervical 
spine.  A 40 percent rating is warranted with unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted with unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted with 
unfavorable ankylosis of the entire spine.         

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change. VAOPGCPREC 3-2000 (2000).  
In this case, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow. 

Other potentially applicable Diagnostic Codes include Code 
5292 the rating for limitation of motion.  Under the old 
criteria for Diagnostic Code 5292, a 10 percent rating is 
warranted with slight limitation of the lumbar spine.  A 20 
percent rating is warranted with moderate limitation of the 
lumbar spine.  A 40 percent rating is warranted with severe 
limitation of the lumbar spine.  A 40 percent rating is the 
highest rating available under this code.

Under the old criteria for Diagnostic Code 5293, a 10 percent 
rating is warranted with mild intervertebral disc syndrome.  
A 20 percent rating is warranted with moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating is 
warranted with severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  
 
Under the new criteria for intervertebral disc syndrome, a 10 
percent rating is warranted with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months.  A 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran filed a claim for an increased rating for his 
service-connected lumbar spine with degenerative disc disease 
in November 2001.  At that time the veteran's lumbar spine 
with degenerative disc disease was rated as 10 percent 
disabling.  The veteran was assigned a 10 percent rating 
effective from September 26, 1988 for painful motion and 
slight limitation of motion.

Treatment reports from Tripler Army Medical Center, Honolulu, 
HI, from July 2001 through May 2002 failed to reflect 
complaint or treatment for his lumbar spine.  A medical 
examination was scheduled for July 2002 but the veteran did 
not appear.  

The veteran underwent a VA examination for his lumbar spine 
on May 28, 2004.  At the examination the veteran reported 
having pain on and off in his lumbar spine since his injury 
in 1962.  The veteran described his pain as sharp pain which 
radiates to the lower extremities and is moderate to severe 
in intensity.  The veteran reported having 3 to 4 flare-ups a 
year lasting for about 4 to 5 days.  The veteran reported 
that he could not walk during flare-ups.  The veteran 
reported that he uses a cane, can walk for 15 to 20 minutes 
without needing a rest, and occasionally his leg will give 
out because of back pain.  Upon examination of the lumbar 
spine the examiner found that his flexion was 0 to 5 degrees 
because of pain, 0 to 30 degrees with active flexion, 0 to 40 
degrees of passive flexion.  The veteran's extension was 0 
degrees because of pain, 0 to 5 degrees for active, and 0 to 
10 degrees of passive extension.  The veteran's left lateral 
flexion was 0 to 5 degrees with pain, 0 to 10 degrees on 
active, and 0 to 15 degrees of passive left lateral flexion.  
The veteran's right lateral flexion was identical to the left 
lateral flexion.  The veteran's left lateral rotation was 0 
to 5 degrees with pain, 0 to 20 degrees on acive rotation, 
and 0 to 25 degrees on passive rotation.  The veteran's right 
lateral rotation was identical to the left lateral rotation.  
The examiner noted that the veteran's pain had "the major 
functional impact" and "veteran not capable of repetitive 
motion because of the pain."  The examiner found that the 
veteran was positive for tenderness, guarding of movement, 
spasm, and exaggerated lumbar lordosis.  The examiner 
diagnosed degenerative disc disease of the lumbar spine 
"with chronic bilateral L5 radiculopathies with evidence of 
acute exacerbation."  The examiner performed an EMG-NCV and 
the results were "consistent with a chronic bilateral L5 
radiculopathies, probably secondary to a lumbar canal 
stenosis, with evidence of acute exacerbation."       

The file also includes an August 2004 medical opinion about 
the relationship between the veteran's degenerative disc 
disease with L5 radiculopathy and his service-connected 
lumbar strain.  Doctor Cristina C. Abella, M.D. found that 
the current diagnosis of degenerative disc disease of the 
lumbar spine with chronic bilateral L5 radiculopathy was most 
likely related to the service-connected lumbar strain.  Dr. 
Abella based this opinion on the complaints of recurrent back 
pains, nature of the in-service injury, and X-rays.  

An August 2004 decision increased the veteran's service-
connected lumbar spine with degenerative disc disease from 10 
percent to 40 percent effective May 28, 2004, the date of the 
VA examination.  The veteran received an increased based on 
the new general rating critera for the spine.   

The veteran submitted a statement in November 2004 indicating 
that his degenerative arthritis in his spine was becoming 
much worse and that he had been receiving treatment by a 
doctor in the Philippines that reflected this.  Of record are 
treatment notes from the VA Outpatient Clinic in Manila from 
June 2004 through September 2004.  The RO scheduled the 
veteran for another VA examination for May 2005, but the 
examination was cancelled because the veteran was too weak to 
travel.   

There is no medical evidence of record reflecting symptoms 
that would allow for an increase greater than 10 percent 
prior to May 28, 2004.  The only evidence is of treatment for 
back pain.  This is consistent with treatment records for 
pain when the originally rating of 10 percent was assigned.  
Consequently, the veteran is not entitled to an increase 
rating prior to May 28, 2004.

The veteran is currently rated at 40 percent under new Code 
5242 because at the May 2004 VA examination he was only able 
to flex from 0 to 5 degrees because of pain.  Under the new 
general rating criteria for the spine flexion less than 30 
degrees warrants a 40 percent rating.  In order to obtain a 
rating in excess of 40 percent under these criteria the 
veteran must have unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  There is no medical evidence of record that the 
veteran has unfavorable ankylosis of the entire thoracolumbar 
spine.  

Under the new criteria for intervertebral disc syndrome the 
only rating higher than 40 percent is 60 percent, which is 
based upon having at least 6 weeks of incapacitating episodes 
during the past 12 months.  The veteran reported having only 
had 3 to 4 flare-ups in the past year, lasting between 4 to 5 
days.  Even assuming these were incapacitating episodes, the 
amount of time would not amount to six weeks.  

Under the old criteria for Diagnostic Code 5293 the only 
rating higher than 40 percent is 60 percent.  A 60 percent 
rating is warranted with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  There is no evidence of record that the veteran's 
symptoms qualify for this rating.  No other rating criteria 
would allow the veteran a greater than 40 percent rating.  
Consequently, the Board finds that the veteran's service-
connected lumbar spine with degenerative disc disease 
warrants no greater than a 40 percent rating.        

The Board notes here that the RO has assigned separate 10 
percent ratings for chronic radiculopathy of each lower 
extremity associated with the low back disability.  The 
neurological symptoms have therefore been rated separately.  
For reasons set forth above, the preponderance of the 
evidence is against entitlement to higher ratings at any 
pertinent time period under applicable diagnostic criteria 
for orthopedic symptoms.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Diabetic Retinopathy 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service medical records are negative for retinopathy, eye 
disease, or injury.  Service medical records are also 
negative for diagnosis or treatment of hypertension.  The 
veteran was given an examination in September 1979 prior to 
discharge.  At the examination the examiner found that the 
veteran's eyes were "normal."  The veteran was shown to 
have a defective visual acuity that was adequately corrected 
on this exam.  At the September 1979 examination the 
veteran's lungs, chest, heart, and vascular system were all 
"normal."  The veteran was given a screening pulmonary 
function test.  The veteran's blood pressure was 118/76.  

The veteran was service-connected for Diabetes Mellitus by a 
July 2002 rating decision.  The veteran is not service 
connected for hypertension or heart disease.  

Treatment records from Tripler Army Medical Center for July 
2001 through May 2002 reflected diagnosis and treatment for 
Diabetes Mellitus but not for retinopathy.  In fact, a March 
2002 treatment note specifically indicated negative for 
retinopathy in either eye.  A VA examination for his diabetic 
retinopathy was scheduled for July 2002, but the veteran 
failed to appear.

The veteran submitted a medical report from Saint Luke's 
Medical Center that was received in July 2004.  The report 
was an angiography of the veteran's eyes which was normal.  

The veteran underwent a VA eye examination in June 2004.  The 
veteran reported blurring of vision which fluctuates.  The 
examiner found the veteran's right eye uncorrected near at J0 
and far at 20/60 + 1, corrected near at J1 and far at 20/25 
+1.  The examiner found the veteran's left eye uncorrected 
near at J0 and far at 20/70+2, corrected near at J1 and far 
at 20/20.  The examiner found that the veteran was negative 
for diplopia.  The examiner found no deficit on confrontation 
test with regard to the veteran's visual field deficit.  The 
examiner diagnosed "no diabetic retinopathy, hypertensive 
retinopathy, grade 1-2, OU, error of refraction, and 
presbyopia."       

Based on the medical evidence of record that veteran does not 
have diabetic retinopathy.  When a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability.  Without a current 
disability there cannot be a service-connected disability.  
See 38 C.F.R. § 3.303(a).  Consequently, the Board finds that 
service connection for diabetic retinopathy is not warranted.         
  
The Board acknowledges that the claims file does include a 
diagnosis of hypertensive retinopathy.  However, the veteran 
is not service connected for hypertension or heart disease.  
Service connection for heart disability was denied by rating 
decision in January 1980.  The veteran is not entitled to 
service connection for his any decrease in visual acuity 
either.  Pursuant to the regulation "refractive error of the 
eye" is not a disease for which service connection is 
allowable.  See 38 C.F.R. § 3.303(c).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


